UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
HANNO KAKOSCH )
)
Plaintiff, )
)
v. )

) Civil No. 12-1951 (RCL)
PETER LOSCHER, et al. )
)
Defendants. )
)

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’s pro se civil complaint,
application to proceed in forma pauperis, and motion to amend the complaint. The court will
grant the application and motion and dismiss the complaint.

The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5(e)(2). In Neitzke v. Willz'ams, 490 U.S. 319
(1989), the Supreme Court states that the trial court has the authority to dismiss not only claims
based on indisputably meritless legal theory, but also claims whose factual contentions are
clearly baseless. Id. at 327. Claims describing fantastic or delusional scenarios fall into the
category of cases whose factual contentions are clearly baseless. Ia’. at 328. The trial court has
the discretion to decide whether a complaint is frivolous, and such a finding is appropriate when
the facts alleged are irrational or wholly incredible Denton v. Hernandez, 504 U.S. 25, 33
(1992).

Plaintiff alleges that since 2001 he has been targeted in a series of threats, retaliations, and

recruitment attempts orchestrated by an "organized crime group" he refers to as the "Holy West

Roman Empire of Bavarian-Catholic-Texas Nation." Compl. at ll; App. at 167-68, l7l-72.
Plaintiff describes one such instance as follows:

ln Uzbekistan, after l had to switch off all mobile devices, Mr. Beil said the
following to me: ‘By your civic commitment you put many top people in politics
and business, who are working for us, at risk. Do you not want to change sides
and work for us? We can even blow up the World Trade Centre without anyone
noticing who is really behind it. With the Siemens SBS department that was
responsible for the entire IT of the World Trade Centre, we had access to all
floors and they have simply been installing instead of software remotely
controlled explosive devices. Work simply for us, we are almost undetected for a
hundred years and are located in all major intelligence agencies, without anyone
taking notice.’

App. at l40. The complaint further alleges that "the pyramid of the retaliation organization [is]
led by Mr. W. George Bush [sic] from Texas," which plaintiff supports by pointing out that "the
state of Texas, the home of President Bush has surprisingly a very similar nearly independent
status in the U.S. as the state Bavaria has in Germany." Id. at l70.

464

With respect to pro se plaintiffs, a complaint is to be liberally construed,’ and ‘a pro se
complaint, however inartfully pleaded, must be held to less stringent standards than formal
pleadings drafted by lawyers."’ Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)
(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); cf Fed. R. Civ. P. S(e) ("Pleadings must
be construed so as to do justice."). Having reviewed plaintiffs complaint, it appears that its
factual contentions are baseless and wholly incredible. F or this reason, the complaint is frivolous

and must be dismissed. An Order consistent with this Memorandum Opinion issues this date.

Signed by Royce C. Lamberth, Chief Judge, on June 13, 2013.